Citation Nr: 0322503	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  01-06 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a headache disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On January 27, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact appellant and request him to 
provide any additional, medical records 
that he may have in his possession 
pertaining to a headache disorder, as 
well as the complete names and addresses 
of any physicians or medical facilities 
which have provided him treatment for a 
headache disorder.  The appellant had 
active Marine Corps service from January 
1984 to December 1987.  His service 
number was 021582626.  All available, 
clinical records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment) of 
such treatment for a headache disorder 
should be obtained from the specified 
health care providers.  

2.  Request appellant to provide any 
relevant employment medical records that 
he may have in his possession (such as 
any pre-employment/employment 
examinations), as well as the complete 
name and address of any former and/or 
present employer(s).  Any relevant 
employment medical records should be 
obtained and associated with the claims 
folder.  If it is indicated that no such 
employment records exist, this should be 
noted in the claims file and no further 
action needs to be taken.

3.  After the above development has been 
attempted, make arrangements with the 
appropriate VA medical facility for an 
appropriate VA physician (as determined 
by the medical personnel at the facility) 
to review the claims folder, examine 
appellant, and render opinion, with 
degree of probability expressed in terms 
of is it as likely as not, as to:  
	
A.  Does appellant have any currently 
manifested chronic headache disorder?
	
B.  If any chronic headache disorder is 
currently manifested, is it causally or 
etiologically related to (i) appellant's 
military duty, (ii) any service-connected 
disability, or (iii) other causes?  

Service connection is in effect for low 
back strain, hypertension, tinnitus, and 
a scar above the left eye.  

The entire claims folder should be 
reviewed by the examiner prior to 
examination.  All indicated tests and 
studies should be accomplished.  The 
examiner should adequately summarize the 
relevant medical history and clinical 
findings, including that contained in any 
military medical records, and provide 
detailed reasons for the medical 
conclusions reached.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the report.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





